The opinion of the court in Sparhawk v. The Union Passenger Railway was delivered at Pittsburg, by
Thompson, J.
The law intends and generally does provide remedies for the redress of every wrong and the vindication of every right. These necessarily differ with the variety into which rights and wrongs are classed in communities of diverse pursuits *421and dense population. For example, in the civil department of the law, ejectment is the appropriate legal remedy for the wrongful deprivation of the possession of real estate; replevin for the recovery of chattels; assumpsit for the breach of simple contracts ; debt for money due by a specialty, covenant for the breach of contracts under seal; proceeding in equity for the specific performance of contracts, and “ to restrain acts contrary to law and prejudicial to the interests of community or the rights of individuals.”
He who is under the necessity of applying to courts to vindicate his rights or redress his wrongs, must employ the appropriate remedy. If he might do otherwise, the law would cease to be a rule of action, and thus cease to be law. He must have a right, to the redress sought either personally, or in a legally constituted representative capacity. He may not vindicate other people’s rights by process in his own name, nor employ civil process to punish wrongs to the public. This is to be done only by public officers in the name of the public. Even when equity intervenes to restrain acts prejudicial “ to the interests of the community,” as it may under the Act of 1836, it must be by bill filed by the proper public officer, the Attorney-General of the Commonwealth, and not by a private party. This is fully shown in The Buck Mountain Coal Co. v. The Lehigh Coal and Navigation Co., 14 Wright 91, and many other cases. Private parties can invoke.the chancery powers of courts only for the redress of private injuries done or threatened. These are statements of very general principles, but are important to be remembered in this case.
For the redress of a private injury, therefore, we must regard this bill, and not legitimately appropriate to any other. Keeping this in mind, it seems to me that the case in hand will be relieved of much irrelevant matter, prejudicial to a dispassionate decision on its true merits.
Injury to property, with reference to its reasonable and ordinary use, by continuous hurtful acts, constitutes a nuisance undoubtedly, and may properly be the subject of equity jurisdiction, not only to redress the' injured party by restraining the injurious acts, but in some cases by compelling the wrongdoer to make amends for the injury done-. In such a case the applicant for redress by injunction must establish a clear case of “ irreparable injury” likely to ensue as the consequence of the continuance of such acts. He may not supplement a defective case by an alleged infraction of the penal laws in the acts complained of: Naylor v. The Commonwealth, 10 Casey 86, and Mohney v. Cook, 2 Id. 432. In the latter of these cases, it was said in the opinion of the court, Lowrie, C. J., “ that a breach of duty to the state does not necessarily involve a breach of duty *422to the defendant.” I do not mean to deny, however, that when a private injury results from a breach of public law, the public wrong may not be redressed by the private remedy. This often occurs, but not because there is a public wrong, but because the private remedy has the effect of stopping the wrongdoer. Where the wrong is exclusively of a public nature, “ the offender is answerable nowhere,” as was said in Scully v. The Commonwealth, 11 Casey 513, “beyond the penalty of the law.”
I fully concede that the opinion of my brother Strong at Nisi Prius, and the law and authorities referred to by him, establish very clearly, that the business of running passenger cars on the Lord’s day, commonly called “ Sunday,” to use the language of the Act of 1794, is a violation of that act; and I agree that it is within its penalties; Johnson v. The Commonwealth, 10 Harris 103; and was what was held in The Commonwealth v. Jeandell, 2 Grant 510. Thus an important element towards the success of the complainant’s application for an injunction may be regarded as established.
Looking at this as settled, the next and the most material inquiry is, has it been charged and proved that the acts complained of were prejudicial to the rights of the complainants ? It is vital that this be clearly established, or there is no authority to interfere by injunction, let the infraction of the penal laws be ever so flagrant, and when this is so in any given case, it is a consideration which ought not to influence the decision in the case in the least; if it does, just so far will there be a disregard of the rightful exercise of civil jurisdiction, and a correspondent infringement of criminal jurisdiction, vested by the laws and constitution elsewhere. The remedy by injunction is preventive, and is designed to put a stop to acts which otherwise would work irreparable mischief if not restrained. As its operation is to tie the hands of one party indissolubly, the right to such a remedy is always required to be clear, and the wrong likely to ensue distinctly established. As already said, when this remedy is sought by a private party it is only for the redress of a private injury, excepting when incidentally it may go further and redress one against the public.
The bill before us charges the defendant with doing acts which constitute a private nuisance to the complainants, or the charge is nothing which is cognisable in equity. In form the charge is scarcely free -from liability to be demurred to, but this has not been done, and the case is before us on all the merits it contains. The charge must be. of injury to property, or rather its enjoyment, or other personal rights, or it is not a case for equity. What is its nature will best appear by a citation of the charging part of it. It is as follows: “ That by reason of the said unlawful business (running cars on Sunday) carried on as aforesaid by the *423defendants, they (the complainants) have been and are, and will be deprived of their right of enjoying the Sabbath as a day of rest and religious exercise, free of all disturbance from merely unnecessary and unauthorized worldly employment; that they have been, are, and will be thereby deprived from enjoying peaceably, and without interruption the worship of Almighty God in their accustomed places of public worship, or in their own residences on the Sabbath day ; and that the lawful peace of the said day is thereby disturbed and broken ; and the right of property which they, possessed in their said churches or places of public worship, and in their private residences are and will continue to be thereby infringed upon, and their said churches and residences deteriorated and lessened in value.”
It seems to me that this is clearly hut a charge of the violation of the provisions of the Act of Assembly of 1794, which interdicts worldly employment on the Sabbath day, and that it describes nothing but the consequences which were intended to be prevented by that act. If this be so, then it is not a case of special injury, but only that which results from a public offence or wrong to all, and every one in the community alike where the act is committed. It is not possible, I think; to discover the connection between the cause of complaint and a private injury, excepting in and through the act as prohibited by the statute. And if we are to regard it as a common-law offence, the charge in the bill does no more than describe the fruits of the offence. Rest and quiet, on the Sabbath day, with the right and privilege of public and private worship, undisturbed by any mere worldly employment, are exactly what the statute was passed to protect: 10 Casey 398. The deprivation of these privileges is the sum of the complaint, and this bill is essentially, therefore, a bill to enforce by injunction a penal statute. That is not our province, especially at the suit of a private party.
If it be supposed that because an act is illegal merely, equity will interfere to restrain it, it is a misapprehension of equity jurisdiction. “ If an act be illegal,” said Vice-Chancellor Kindersley, in Solteau v. De Held, 2 Sim. & Stew. 153, “ I am not to grant an injunction to restrain an illegal act merely because it is illegal. I could not grant an injunction to restrain a man from smuggling, which is an illegal act.” Nor could he for any merely criminal or penal offence.
Injunction is a civil remedy to arrest or prevent civil abuses, when granted at the instance of a private party. Because worldly employment on Sunday is interdicted by statute and an offence, it is not a reason, any more than in the case put by the vice-chancellor, why we should interfere in equity to prevent it. The penal law that is violated is provided with the machinery for punishing it, and to it the violation must be referred. One reason why *424equity cannot interfere is that there is a remedy at law by statute, and we must presume it adequate, for it is what the law has provided and no more. If it could he restrained because a public nuisance, it would only he at the instance of some one authorized by the Commonwealth, and not by a private party. We need not say it could by any authority.
The proofs exhibited by the plaintiffs are like the bill, and show only the public offence, we think. It is in substance that on the Sabbath day, devotional exercises, such as reading the Scriptures, engaging in public or private worship, and giving religious instruction to children, are disturbed, especially in front parts of their dwellings, and that the enjoyment of their pews in the churches along the line of the defendants’ road is interfered with, because of an inability, on account of the noise incident to the ears at the moment of passing, of distinctly hearing what the minister is saying or reading ; and also because it is difficult, as proved by one witness at least, a respectable clergyman, to make himself heard by the congregation, and for these reasons it is, the property of the complainants is claimed to he injured and rendered less valuable.
If this be taken as the uncontradicted testimony, which is far from being the case, does it do more than establish the offence of a violation of the statute — and therefore is injurious because done on the Sabbath ? That this is only so, is evident from the evidence and the facts, and that of the same acts performed on other days there is no complaint of resulting injury to the plaintiffs’ property or that of anybody’s else. Separated from the offence against the day, there is no complaint of injury — associated with it there is injury according to the plaintiffs. Is it not certain, therefore, that it is because of a violation of the Sunday law, that it is an injury ? Eor this there is a remedy in the penal laws, and not by proceedings in equity, if we regard the facts as we ought to do.
It is not impossible to construct a plausible argument on the theory that any violation of a penal law is, without more, a special injury; hut such an injury would he too shadowy to be the foundation -for equitable interference; and besides the penal laAV is the remedy in such a case to redress it, and equity does not interfere.
But if there he any room for doubt of this view of the case, there are other aspects in which it seems impossible to sustain the decree, and one is," supposing the plaintiffs have set forth and proved an injury from the acts of the defendants, the proof, following the bill, makes a case of injury not tangible or material, but merely speculative and mental, or spiritual only, Avhich will be shown to be damnum sine injuria, and not cognisable in courts.
Before proceeding to this, however, we ought to refer to the position of the proof, not only in its application to the clause of *425the hill now to he specially noticed, hut to the whole bill, to show how utterly impossible it would be for this court to determine whether it establishes what the complainants claim for it, or the opposite. In the concluding portion of the charging part of the bill, it is charged that if the cars continue to be run, producing the effect set forth in the preceding clause of it, “ the rights of property which they (plaintiffs) possess in their said churches or places of worship, and in their private residences, are and will continue to be thereby infringed upon, and their said churches and residences thereby deteriorated and lessened in value.” It will thus be seen that the injury which the plaintiffs complain of to their property, occasioned by the defendants running passenger cars on Sunday, is not that it in any degree affects its material structure ; or that it is rendered unsafe to be occupied or uncomfortable in its ordinary and usual purposes; or that their pews are less comfortable and convenient as seats, but that the complainants will be deprived, by the running of the cars, of the right of enjoying the Sabbath as a day of rest and worship, free from the disturbance of worldly employment, and by this means their property is injured. The deterioration of property is thus attributed to the causes specified.
If there be such an injury to property disclosed in such a charge, the answer positively denies it, and the fact of damage and deterioration also. On these questions of fact the parties are at issue. Much testimony was given yw and con on this and the general question, whether running passenger cars on Sunday would, by its attendant noise, be a general annoyance and evil, or by the facilities it would afford to aged, infirm and distant residents from churches to get to them on Sundays, and a means of health to the public in a crowded city, enabling them on Sunday to get out, be a general benefit ? On this and all material questions in the case, the witnesses were in direct conflict. Divines, medical men, business men and property-holders, were in numbers examined, and with the exception of the medical men, stood generally on opposite sides of the question; the latter, and among them some of the most eminent in the city, thought the running •of cars would be a great sanitary measure and a public benefit. Property-owners on the same street, and pew-holders in the same churches, as well as in others, were directly antagonistic to each other. Persons opposite each other on the same streets, and equally exposed to the annoyance, if any, testified to entirely opposite experience in regard to whether the cars were on Sunday an injury to property or a benefit — an annoyance, or no-more so than on other days.
Thus stood the question below, and now stands. In a «m^s^sq-circumstanced, an English chancellor would not attempt Muecsefe'' until the right was established by a trial at law, either bf' an *426issue to be sent to a jury, or in an action at law. He would most probably send an issue containing the disputed facts to be tried by a jury. We have not always pursued this practice ; but it is obvious that there are cases in which we must resort to it, and if ever there was a case in which it would not only be proper, but necessary, it is this case. How can we determine, in a case where it depends on the testimony of witnesses, and where they are nearly equal in numbers and directly opposite in statements, who is right and who wrong ? We know nothing but from the counsel on the opposite sides about them. They speak through written statements, and generally prepared by counsel. We could not judge of the degree of weight the affiants are entitled to. In such a trial the most intelligent man, with the best opportunity for judging, and of the utmost candor, would appear in no better light than one the very opposite of this. Any decision on such testimony as to which party was right would obviously have no better basis than that of a guess.
It lies on a party who asks for a decree, the effect of which, if granted, is to bind his adversary hand and foot, to make out a clear case, of at least preponderating equity. He has no case if his equity is doubtful. In fact a doubtful equity would be an anomaly. It must bo free from doubt, or there is no equity. He must make a case in which the chancellor may act with a good conscience. No such case is before us. We have a mass of contradictions about the very right of the plaintiffs’ claim. About whether there is any injury resulting to the plaintiffs in the matter complained of. I refer to this merely to show how impossible it would be for us with any confidence, being ever so desirous of deciding, to say which party is right, even supposing the kind of injury be such as a chancellor would redress by injunction. We could not. We will not send the case to a jury, for, taking the injury, as complained of, we do not think it a case for equity. We refer to this to show that the state of the testimony is such that no decree in its present state could with any certainty be made, even supposing a case for equitable interference be presented in the bill.
The ground alluded to, immediately preceding the last point, is now to be noticed, and which I think sufficient to have prevented an injunction from being granted in the first place; and that is the question whether the injury complained of is an injury to property at all; or if it can be held to affect property, whether it.is that sort of injury from which damages can be held to spring. To make out a case of special injury to property from a nuisance —for that is what is complained of beyond doubt — something materially affecting its capacity for ordinary use and enjoyment must be shown before the act complained of will be enjoined; something demonstrable in some way, not a speculative, fanciful *427injury to those occupying it. This complaint is special and attaches not to all, hut only to certain persons, and there is no standard by which damages for an infraction of mere peculiarities may be measured or discovered. On this point Sir Knight Bruce, when Vice-Chancellor, in Walters v. De Selfe, 4 De G. & Sm. 222, which was a case of alleged nuisance, for which an injunction was sought, asks, “ ought this inconvenience to he considered in fact as more than fanciful, more than one of mere delicacy or fastidiousness, as an inconvenience materially interfering with ordinary comfort physically of human existence, not merely according to elegant modes and habits of living, but plain, sober and simple notions among the English people ?” He affirmed the inquiry as a rule in the case. Lord Romilly, Master of the Rolls, in a late case (1867) of Crump v. Lambert, Law Rep. 3 Eq. 409, adopts it, saying, “ I apprehend it is strictly correct, and it agrees with the principle of all the cases reported at common law, and is approved in St. Helen’s Smelting Co. v. Tipping, 11 H. L. C. 642.”
Religious meditation, and devotional exercises, are a duty and a privilege undoubtedly, but result nevertheless from sentiments not universal in their demonstrations by any means, but peculiar to individuals rather than to the whole community. Of this, like the matter referred to in the authority cited, injury to it by disturbance cannot be measured by any standard applicable to the privation of ordinary comfort. It cannot be affirmed, in regard to the devotional exercise embraced within the privilege, that it is more than a mental disturbance — an inconvenience. Human tribunals cannot tell anything about the effect of mere noise occasioned by ordinary employments on the mind. The belief is reasonable that its operations are independent of such physical facts; that it is cognisant of its own impulses and emotions under all ordinary circumstances, when in its normal condition and free from disease. This is the rule of the criminal law, and it has never been held that a disturbance from ordinary causes excuses a criminal act. It seems to me that the rule expressed in the cases referred to is the only true one in judging of injury from alleged nuisances, viz., such as naturally and necessarily result to all alike who come within their influence. Not to one on account of peculiar sentiments, feelings or tastes, if it would have no effect on another, or all others without these peculiar sentiments or tastes. Not to a sectarian if it would not be to one belonging to no church. It must be something about the effects of which all agree ; otherwise, that which might be no nuisance to the majority, might be claimed to deteriorate property by particular persons. Noises which disturb sleep, bodily rest a physical necessity, noxious gases, sickening smells, corrupted waters and the like, usually affect the mass of the community in *428one and the same way, and may he testified to by all possessed of their natural senses, and can be judged of by their probable effect on health and comfort, and in this way damages may be perceived and estimated. Not so of that which only affects thought or meditation. What would disturb one in his reflections might not affect another. There can be no general rule or experience as to this; it is incapable of being judged of like those things which affect health or comfort. We are not without authority on this point. Owens v. Henman, 1 W. & S. 548, was a common-law action, it is true, but this does not affect the principle. The action was for disturbing the plaintiff, a member of the “ Old Presbyterian Church of Wysox,” by loud noises, in singing, reading and talking, so that the plaintiff, as he alleged in his narr., was prevented from hearing the preacher or joining in the religious exercises.of the occasion. The court decided for the defendant on the demurrer, and on ei’ror it was affirmed. Sergeant, J., in delivering the opinion of the court, said, “ In the first place, the injury alleged is not the ground of an action. Ho (the plaintiff) claims no right in the building, or any pew in it, which has leen invaded. There is no damage to his property, health, reputation or person. He is disturbed in listening to a sermon by noises. Could an action be brought by every person whose mind or feelings were disturbed in listening to a discourse, or any other mental exercise (and it must be the same whether in church or elsewhere) by the noises, voluntary or involuntary, of others, the field of litigation would be extended beyond endurance. The injury, however, is not of a temporal nature; it is altogether of a spiritual character for whieh no action lies. It is settled that an action on the case does not lie where there is not any temporal damage, as against a woman who pretends herself single, and inveigles a man into a marriage, whereby he is disturbed in his conscience: 1 Com. Dig. 180 ; 1 Lev. 247. Nor does it lie for refusing to administer the sacrament: 1 Sid. 34. Nor for not reading divine service to plaintiff and the tenants of his manor: 5 Co. 73. In 5 B. & A. 356, it was decided that action will not lie for disturbing the plaintiff in the occupation of a seat in the body of a church, though he had contributed to the making of the seats.” To the same point is The First Baptist Church v. The Utica and Schen. Railroad Co., 5 Barb. 313, in which is cited the last-mentioned case.
I take this rule to be well settled; and out of it arises another which seems equally well settled; and that is, that chancery will not enjoin the performance of acts for which damages may not be recovered at law. On this point, in Elmshirst v. Spencer, 2 Macn. & Gord. 45, Lord Cottenham said, “ The plaintiff, before he can ask for the injunction, must prove that he has sustained such a substantial injury, by such acts of the defendant, as would have *429entitled him to recover at law in an action for damages.” This is cited as the rule by the vice-chancellor in Solteau v. De Held, supra. So in Crump v. Lambert, Law Rep. 3 Eq. 409, supra. The Master of the Rolls in that case said, “the law on that subject is, I apprehend, the same, whether it be enforced at law or by bill in equity. In any case where a plaintiff could obtain damages at law, he is entitled to an injunction to restrain the nuisance in the courts. * * * The real question in all such cases is the question of fact, viz., whether the annoyance is such as materially interferes with the ordinary comfort of human existence. This is what is established in St. Helen’s Smelting Co. v. Tipping, and that is the question which is to be tried in this case.” This rule is also recognised in Walter v. Selfe, supra, and in Sim. N. R. in Ch. 151. In the latter of these the doctrine is thus stated: “ There is no such thing as an equitable nuisance: equity will only interfere in a case of nuisance when the act complained of is a nuisance at law.” Many additional authorities might be added to the same effect, but the principle is obvious enough without more.
If, then, the doctrine of the cases of Owen v. Henman, and The Baptist Church v. The Utica and Schenectady Railroad Co., supra, be sound law, and I find nothing which in the least conflicts with them, it seems to me to follow as a necessary result that the plaintiffs in this case are not, on their bill and proof, entitled to an injunction; for on the authority of these and many other cases, as the facts stand, they would not be entitled to an action at law for damages. It must be difficult for any one to conceive of agencies, beneficial and innoxious, administering to the health, comfort and prosperity of all who come within their influence during six days of the week, becoming on the seventh pernicious to peace and destructive to property. It is not possible to be so in the sense in which the law regards the subject, namely, in its effect and operation on the ordinary and usual comforts and customary modes of living, and physical comforts of life. Noises that distress and annoy physically, deprive of sleep, shatter the nerves, and thus affect, or which may in time affect the health, are and ought to be regarded as nuisances. The ownership of property will not justify a use of it in such a way. The owner must either govern himself by the rule of the maxim sie utere tuo ut alienum non Icedas, or the law, acting through courts of equity, may compel him to do it. On this principle, a tinsmith in Philadelphia was restrained from working at unusual hours in the morning and evening, the proof upon which the decree was founded being an injury to property, by the injury to the health of its occupiers, on account of these noises. So in Solteau v. De Held, where the ringing of the bells was restrained. The ringing was almost incessant. The proof showed the num*430her of times a day tbe bells were rung, and their exact size, in order to show their capacity to interfere with the comfort and health of the owners of the property complaining — the ordinary physical comforts. On this ground they were enjoined, and probably greatly to the spiritual discomfort of those who rang them. Rut the latter had to give way to the former.
Rut ours is a different case. The bill charges an injury, not physical, but mental or spiritual. One which neither deprives the body of rest, refreshment or health. That this is the nature of the complaint is most 'evident, from the fact that the disturbing causes are the same, and no greater, on Sundays than on other days, and of this there is no complaint. How are we to determine whether the mind is injuriously disturbed or not ? To some it is granted that there may bo annoyance in the passing of cars on Sundays. To others it would be but an agreeable sound. To many it would be an annoyance, because of their views of the Sabbath. Rut, as already said, that is not in this case for want of power in this form, to take cognisance of it. - st It is not possible in my judgment to establish a material injury, where alone at most the mind is disturbed without the slightest bodily effect or interference with ordinary comfort. It is but an inconvenience incident to the situation, and not the subject of an adjudication in equity.
When we speak of the rest and quiet of the Sabbath as citizens of a city, we speak of it relatively. Nobody can expect the same quiet in a city as in the country. If we build houses and churches in it, we must make allowance for the habits, customs and interests of the city. If there be noises incident to a large population, we have undertaken to put up with them. We cannot prosecute them as nuisances.
If we don’t like them, we cannot stop the city to accommodate us. Progress will not be stopped to accommodate anybody’s convenience. It must yield in consideration of our interests in the thousand advantages in other respects of city life. We should not attribute the fault in our own position to faults in others. There is undoubtedly more noise affecting churches and residences in a city than in a country; but this is to be expected. And courts must regard this if parties do not. If the substance of the complaint be an inconvenience, it is a matter with which, ordinarily, courts cannot interfere. In their civil jurisdiction they have nothing to do with it; and it seems to us that this is one of that kind. We have referred to the fact that there are no complaints of interruption or disturbance of religious exercises in public or private, in churches or in private residences, on secular days, along the line of this railway. We have a right to regard this as evidence that they are not disturbed by the mere running cars, and would not be, if cars were run on Sundays as on other *431days. We ought to presume that both public and private worship is performed on week days as well as on Sundays along that line ; the character of the complainants, and I presume their witnesses, justifies this.
Nothing, therefore, more clearly shows, I think, that it is not the private, but the public aspect of the case, which gives it its interest. With the public aspect, as already said, we have no right to interfere. The penal laws correct that. If they be not adequate, it is not our fault; nor would that justify our going beyond our legitimate sphere of action. On the argument, the great question seemed to be the rights of the Sabbath; although we were not invested with power in the proceedings before us to regard that in any but a secondary light. We could do nothing in the case unless we could discover a private injury of such a nature as to authorize us to act; and in redressing that, enable us to vindicate the Sabbath. If to the lay mind this seems refinement, to the legal it is the very alphabet of his learning. We have not been able to discover such injury in the proofs before us, and hence the incidental power to protect the Sabbath against the defendants’ acts does not exist.
We know from actual observation, that cars run on the streets of the city of Pittsburg, on Sundays, without obstruction or complaint, so far as we can learn; and as a matter of history, that they are used on that day in the cities of Boston, New York, Albany, Troy, Brooklyn, Hoboken, Jersey City, in Baltimore, Nashville, Cincinnati, Washington and St. Louis. It is not easy, therefore, to be reconciled to the belief that their running in the city of Philadelphia is a nuisance and injury to private property, and not so in these cities. We can more readily believe that they are not a nuisance at all, than that these communities are less devotional or less careful of their interests than ours. If we are to hold them all equal in intelligence and morality, we must regard it as public testimony that running passenger cars is not a nuisance or becomes such by the practice of running them on that day.
Independently of these considerations, which apply to pew-holders as well as private property-holders, I am not able to see where the right is in an individual pew-holder in a church to ‘proceed in his own name to enjoin a nuisance against a church to which he belongs. That the right does not exist was expressly held in the Baptist Church v. The Utica and Schen. Railroad Co., supra. It was declared in that case, “ That the congregation and society worshipping there, and not the plaintiff (a pew-holder) are the persons molested. The custody and management of the real estate of a religious corporation belongs to the plaintiff as trustee.” This is reasonable, and I take it to be the law. This would be an answer to the bill as to the pew-holders as it stands, but it is *432not necessary to adjudicate this point finally now in the view we have taken of the case.
This decision is not intended to infringe on what this court has more than once held, namely, the force of the Act of 1794, and that all worldly business not excepted in it, is liable to its penalties. We mean to hold nothing else now. Eor a. century and three-quarters, the colony and State of Pennsylvania have been content to preserve the Sabbath day from the disturbance of worldly enjoyments, and as a day of rest — a day that might be enjoyed in devotional exercises and worship, public or private, by statutory penalties only. We hold no new doctrines, therefore, in this decision, but adhere to the old uninterrupted practice in regard to it, by leaving the complainants to the provisions of the statute to attain the end in view, if it be as I suppose it is, to preserve the day from merely worldly employment, and is infringed upon by the defendants. Were we to extend equity jurisdiction to such cases as this for the reasons and on the grounds shown, we should soon probably be engaged in hearing cases against all the great leading railroads in the state coming into Philadelphia, besides every other case of threatened or alleged infraction of the Sunday law, and soon possess ourselves' of a jurisdiction beneath the weight of which no court could stand. If the penalties in the law be not deemed suificient in any given case to preserve order and the “ peace of the Sabbath,” the legislature must amend the laws; we cannot supply their defects. For all these reasons and others which might be given, we think the injunction granted below should be set aside and bill dismissed.
And now, November 7th 1867, decree reversed and bill dismissed at the costs of the appellees.